 

November 6, 2001

 

Del Monte Corporation (the "Company")
Del Monte Foods Company
One Market @ The Landmark
San Francisco, CA 94119-3575
Attention: Thomas E. Gibbons, Treasurer

Re: Letter Amendment to Third Amended and Restated Credit Agreement

Ladies and Gentlemen:

Please refer to the Third Amended and Restated Credit Agreement dated as of May
15, 2001 (the "Credit Agreement") among Del Monte Corporation, Del Monte Foods
Company, various financial institutions and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement.

The Company has advised the Administrative Agent that certain language in
Sections 8.2 and 8.4 of the Credit Agreement compromises the Company's ability
under prevailing market conditions to act quickly to either secure Acquisitions
or dispose of property (either, a "Transaction"). Specifically, if the Company
is to compete successfully for Transactions in the current market, the Company
must be able to commit to a Transaction within time frames that make compliance
with Section 8.2 or 8.4, as applicable, extremely impractical. Compliance with
those sections would be achieved, however, during the interval between
commitment and consummation.

Therefore, at the Company's request, the Required Lenders hereby agree that (i)
Section 8.2 of the Credit Agreement is hereby amended by deleting the words "or
enter into any agreement to do any of the foregoing" from the lead in language
to such section and (ii) Section 8.4 of the Credit Agreement is hereby amended
by deleting the lead in language to such section and inserting the following in
lieu thereof "The Company shall not, and shall not permit any Subsidiary to,
purchase or acquire any Capital Stock, equity interest or other obligations or
securities of, or any interest in, any other Person, or make any Acquisition, or
make any advance, loan, extension of credit or capital contribution to or any
other investment in, any other Person, except for".

It is expressly acknowledged by the Company that, were the Company to consummate
a Transaction not permitted by Section 8.2 or 8.4 of the Credit Agreement, as
amended, such consummation, absent a further amendment of, or waiver with
respect to, Section 8.2 or 8.4, as applicable, would constitute an Event of
Default under the Credit Agreement. Hence, the Lenders will not surrender any
material rights to review the merits of any Transaction not otherwise permitted
by Section 8.2 or 8.4, as applicable, of the Credit Agreement prior to the
consummation thereof.

This letter is limited to the matters specifically set forth herein and shall
not be deemed to constitute a waiver or consent with respect to any other matter
whatsoever. The Administrative Agent and the Lenders hereby reserve all of their
rights, powers and remedies under the Credit Agreement and applicable law. As
amended hereby, the Credit Agreement is ratified and confirmed in all respects.

This letter may be executed in counterparts and by the parties hereto on
separate counterparts. This letter shall become effective upon receipt by the
Administrative Agent of counterparts hereof (or facsimiles thereof) executed by
Parent, the Company and the Required Lenders.

This letter shall be governed by the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

Please acknowledge your agreement to the foregoing by signing and returning a
counterpart hereof to the Administrative Agent.

Very truly yours,

BANK OF AMERICA, N.A., as Administrative
Agent and as a Lender

By /s/ YOUSUF OMAR
      Managing Director



--------------------------------------------------------------------------------



Accepted and Agreed to
this 6th day of November, 2001

DEL MONTE CORPORATION

By /s/ DAVID L. MEYERS
      Name: David L. Meyers
      Title: EVP, Administration and CFO

 

DEL MONTE FOODS COMPANY

By /s/ DAVID L. MEYERS
      Name: David L. Meyers
      Title: EVP, Administration and CFO



--------------------------------------------------------------------------------



November 16, 2001

To: Lender Group

Mr. Jon Graves
Del Monte Corporation
Fax: (415) 247-3322

Ref: Del Monte Corporation
        Third Amended and Restated Credit Agreement
        Dated as of May 15, 2001

Bank of America, N.A. as Administrative Agent is pleased to advise you that Del
Monte Corporation, Del Monte Foods Company and the Required Lenders have
executed today the Letter Agreement dated as of November 6, 2001. The Letter
Agreement will become effective as of November 16, 2001.

 

Kind regards,
Bank of America, N.A.,
as Administrative Agent

/s/ LILIANA CLAAR


Liliana Claar
Vice President
(415) 436-2770
